El Juez Asociado Señor Corrada Del Río
emitió la opinión del Tribunal.
I
El 19 de diciembre de 1996, en plena época navideña, la peticionaria Janet González Colón (peticionaria) visitó con su hijo, su hermana Norma, su hermano y sus progenitores la tienda K-mart localizada en el municipio de Cayey. Mientras la peticionaria pasaba por un corredor entre dos (2) estantes en el área de la mercancía de deportes, una caja llena de mercancía inesperadamente le cayó encima, golpeándola en el hombro izquierdo. El impacto de la caja provocó que ésta se desplomara de espaldas encima de la mercancía deportiva colocada en uno de los anaqueles. Al caer, los bates de pelota que se encontraban en el anaquel también le cayeron encima. A consecuencia, sufrió hemato-mas en la cabeza y en la parte baja de su espalda al gol-pearse con la orilla de la base del anaquel. La caja impactó, además, un carrito de compras que estaba ubicado en el pasillo, con mercancía de la tienda. Esté se viró e impactó fuertemente a la peticionaria en su piernas, específica-mente en el área de la rodilla y los muslos. Como resultado del accidente, quedó inconsciente, tirada en el suelo. Ins-tintivamente, su padre y hermana acudieron a auxiliarla. Pasados unos minutos, su padre la levantó del suelo y la cargó hacia un área privada de la tienda guiado por un empleado.
El 9 de diciembre de 1997 la peticionaria, su esposo y la sociedad legal de gananciales compuesta por ambos, pre-*513sentaron una demanda contra K-mart, reclamando com-pensación por los daños y perjuicios sufridos a consecuen-cia del accidente.
Según la determinación de hechos del Tribunal de Pri-mera Instancia (TPI), el día del trágico accidente el pasillo aledaño al área de deportes por donde pasó la peticionaria se encontraba, en ese momento, dividido en dos (2) corre-dores más estrechos. Ello, debido a que el personal de la tienda había colocado en el medio del pasillo unas cajas, en estibas. La prueba ofrecida en juicio demostró que las re-feridas cajas medían de dos (2) a tres (3) pies de altura cada una, y en algunos sitios había hasta tres (3) cajas puestas una encima de la otra, las cuales, en conjunto, so-brepasaban la estatura de la peticionaria.
El día del accidente, la peticionaria recibió tratamiento por parte del Dr. Manuel Colón en el Hospital Menonita de Aibonito. También la examinaron otros médicos. El Dr. Juan Rodríguez Colón, ortopeda, ha estado atendiendo a la peticionaria desde 31 de mayo de 1997 hasta el presente.
A consecuencia del accidente, la peticionaria sufrió un intenso dolor en sus piernas, la espalda y la cabeza. Estos padecimientos se prolongaron por aproximadamente tres (3) meses luego del incidente. Sin embargo, ha continuado experimentando intensos dolores e hinchazón en la rodilla izquierda. Además, continuamente le aparecen hematomas en dicha rodilla.(1)
Los peritos de las partes, el doctor Rodríguez Colón y el Dr. Juan Llompart, ambos ortopedas, coincidieron en que la condición de la peticionaria surgió a consecuencia del trauma sufrido por ésta en la tienda K-mart. Coinciden además en que la condición es crónica e incapacitante. El perito de la parte demandada, el doctor Llompart, concluyó en su informe que la peticionaria tiene un diez por ciento (10%) de incapacidad permanente de su pierna izquierda, *514lo que equivale al cuatro por ciento (4%) de sus funciones fisiológicas generales.
Durante el mes de octubre de 1998 la peticionaria in-tentó trabajar en un concesionario de comida rápida y en una compañía de teléfonos celulares. Sin embargo, tuvo que abandonar estos empleos a causa del intenso dolor que sufría y la hinchazón en su pierna izquierda. Por otra parte, el TPI concluyó que, previo al accidente, la peticio-naria se desempeñaba como técnico de uñas, y que por esas labores recibía un ingreso aproximado de $300 mensuales. Concluyó, además, que en total, ésta sufrió una pérdida de ingresos que a la fecha del juicio sumaba $5,200.
Además, quedó probado en el juicio que, a consecuencia del accidente, la peticionaria sufrió una disminución drás-tica en sus actividades cotidianas, a tal punto que se vio imposibilitada de jugar con su hijo como antes solía hacerlo. Dejó también de disfrutar una vida activa junto a su esposo. Incluso su esposo testificó en el juicio acerca de la angustia que ello le causa a la peticionaria.
El TPI dictó sentencia en la que declaró con lugar la demanda. El tribunal concluyó que K-mart incumplió con su deber jurídico de proveer un lugar seguro para que la peticionaria realizara sus compras. Determinó que K-mart creó una condición peligrosa al situar cajas de dos (2) a tres (3) pies de alto, cada una, precisamente en el área desti-nada para el tránsito de clientes —es decir, el corredor entre los estantes de mercancía del piso — , con mercancía dentro de éstas y sin haber tomado las medidas necesarias para evitar que se cayeran, ya sea por acción de otras personas o por su propio peso.(2) Indicó que el incidente acaecido era *515claramente previsible. Por lo tanto, le impuso responsabi-lidad a K-mart al amparo del Art. 1802 del Código Civil, 31 L.P.R.A. sec. 5141.(3)
Además, como argumento alterno, el TPI sostuvo que, en todo caso, su fallo se justificaba al amparo de la doctrina res ipsa loquitur. Finalmente, resolvió que K-mart actuó temerariamente al haber negado su negligencia y responsabilidad. La condenó, por lo tanto, al pago total de $81,064.28, más costas, y $2,000 de honorarios de abogado. La sentencia se dictó el 25 de febrero de 2000.(4)
Inconforme, K-mart presentó un recurso de apelación ante el Tribunal de Circuito de Apelaciones (TCA) el 19 de abril de 2000. En esencia, planteó como error la utilización de la doctrina res ipsa loquitur para hallarle responsable por los daños y, además, que las partidas de indemnización eran excesivas; por último, planteó que no fue temeraria y que el cómputo de intereses por temeridad fue incorrecto.
Luego de que las partes presentaran una exposición na-rrativa estipulada de la prueba oral y de haber compare-cido con sus correspondientes alegatos, el 31 de octubre de 2000 el TCA dictó una sentencia revocatoria de la senten-cia del TPI y desestimó la acción de daños y perjuicios pre-sentada por la peticionaria.
El fallo del TCA estuvo basado principalmente en lo re-suelto por este Tribunal en Admor. F.S.E. v. Almacén Ra*516món Rosa, 151 D.P.R. 711 (2000).(5) El TCA entendió que, en vista de lo allí resuelto, el foro de instancia estaba im-pedido de utilizar la doctrina res ipsa loquitur. Sostuvo, además, que debido a que la parte demandante no demos-tró en qué consistió la negligencia de K-mart —o sea, no probó el elemento de causalidad— ésta no podía ser res-ponsable extracontractualmente. Sobre este particular in-dicó:
... si bien es cierto que las cajas estaban estibadas unas sobre otras en medio de un pasillo por donde transitan los clientes de la tienda, ese dato sin más, no produce de ordinario un accidente. No se demostró que las cajas estuvieran mal estiba-das o que de algún modo presentaran una condición peligrosa. Tampoco se probó la causa por la cual las cajas cayeron sobre la [peticionaria]. Ello pudo deberse muy bien a la negligencia de otro cliente o persona desconocida, ya que las cajas no estaban bajo el control exclusivo de K-Mart. Nada impide que una tienda almacene mercancía en el área a la que el público tiene acceso. ... No hay prueba en autos de que esa sea la situación que nos ocupa. Ni siquiera se trató de demostrar que K-Mart tenía conocimiento de que alguna de las cajas se había movido o de otro modo estaba a punto de caerse por la suceda [sic] en sus tiendas.
Evidentemente, la parte [peticionaria] descansó en la doc-trina de res ipsa loquitur para establecer la negligencia. ... (Ci-tas omitidas.)(6)
De dicha sentencia acudió ante nos la peticionaria, me-diante un recurso de certiorari presentado el 22 de diciem-bre de 2000. En su recurso, la peticionaria formula el se-ñalamiento de error siguiente:
Erró el Honorable Tribunal de Circuito de Apelaciones al apreciar la prueba y descartar cualquier inferencia de la misma *517como explicación del accidente ocurrido en Kmart. Petición de certiorari, pág. 5.
El 26 de enero de 2000 emitimos una resolución en la que expedimos el recurso. Las partes han comparecido. Es-tando en posición de resolver, procedemos a hacerlo.
II
El Art. 1802 del Código Civil, supra, establece que la persona que por acción u omisión cause daño a otro, interviniendo culpa o negligencia, estará obligada a reparar el daño causado, siempre que concurran tres (3) elementos básicos: (1) la presencia de un daño físico o emocional en el demandante; (2) que haya surgido a raíz de un acto u omisión culposa o negligente del demandado, y (3) que exista un nexo causal entre el daño sufrido y dicho acto u omisión. Cintrón Adorno v. Gómez, 147 D.P.R. 576 (1999).
Repetidamente hemos reconocido, además, que el deber de previsión es el criterio central de la responsabilidad extracontractual. Dworkin v. S.J. Intercont. Hotel Corp., 91 D.P.R. 584, 586 (1964); Molina Rodríguez v. Caribe Motors Corp., 90 D.P.R. 458 (1964); Pabón Escabí v. Axtmayer, 90 D.P.R. 20 (1964); Cruz Costales v. E.L.A., 89 D.P.R. 105 (1963); Weber v. Mejías, 85 D.P.R. 76, 80 (1962); Ortiz Fuentes v. Presbysterian Hospital, 83 D.P.R. 308 (1961); Baralt et al. v. ELA, 83 D.P.R. 277, 283-284 (1961).
Por su parte, la negligencia por omisión surge al no anticipar aquellos daños que una persona prudente y razonable podría racionalmente prever que resultarían de no cumplir con su deber. Dicho de otro modo, “un daño no genera una causa de acción por negligencia si dicho daño no fue previsto, ni pudo haber sido razonablemente anticipado por un hombre prudente y razonable”. H.M. Brau del Toro, Los daños y perjuicios extracontractuales en Puerto Rico, San Juan, Pubs. J.T.S., 1986, Vol. 1, pág. 185. *518Véanse, además: Miranda v. E.L.A., 137 D.P.R. 700 (1994); Ocasio Juarbe v. Eastern Airlines, Inc., 125 D.P.R. 410 (1990); Jiménez v. Pelegrina Espinet, 112 D.P.R. 700, 705-706 (1982); Salvá Matos v. A. Díaz Const. Corp., 95 D.P.R. 902, 906-908 (1968). No puede ser de otro modo, pues ello implicaría que una persona estaría obligada a prever todos los posibles riesgos que podrían concebiblemente estar pre-sentes en múltiples situaciones, imponiéndole así una res-ponsabilidad absoluta.
III
Es norma conocida en nuestra jurisdicción que cuando una empresa mantiene abierto al público un establecimiento, con el objeto de llevar a cabo operaciones comerciales para su propio beneficio, tiene el deber de mantener dicho establecimiento en condiciones de seguridad tales que sus clientes no sufran daño alguno. Cotto v. C.M. Ins. Co., 116 D.P.R. 644 (1985); Aponte Betancourt v. Meléndez, 87 D.P.R. 652 (1963); Weber v. Mejías, supra; Santaella Negrón v. Licari, 83 D.P.R. 887 (1961); Goose v. Hilton Hotels, 79 D.P.R. 523 (1956); Gutiérrez v. Bahr, 78 D.P.R. 473 (1955). Este deber implica que el dueño u operador debe de ejercer un cuidado razonable para mantener la seguridad de las áreas accesibles al público, para que, de ese modo, se evite que sus clientes sufran algún daño. Soc. Gananciales v. G. Padín Co., Inc., 117 D.P.R. 94, 104 (1986). En particular, los propietarios de establecimientos comerciales son responsables por los daños ocasionados a causa de aquellas condiciones peligrosas existentes, siempre que éstas sean conocidas por los propietarios o su conocimiento le sea imputable. Cotto v. C.M. Ins. Co., supra.
De ningún modo significa ello que el dueño de un esta-blecimiento comercial asume una responsabilidad absoluta frente a cualquier daño sufrido por sus clientes. Para que se le imponga responsabilidad, el demandante tiene que *519probar que el dueño no ejerció el debido cuidado para que el local fuese seguro. En los casos de accidentes en estableci-mientos comerciales, este Tribunal ha impuesto responsa-bilidad siempre que el demandante pruebe que existían condiciones peligrosas dentro de las tiendas correspondien-tes, “las cuales eran de conocimiento de los propietarios o su conocimiento podía imputárseles a éstos”. (Énfasis suprimido.) Cotto v. C.M. Ins. Co., supra, pág. 650. En otras palabras, el demandante tiene que probar que su daño se debió a la existencia de una condición peligrosa, que esa condición fue la que con mayor probabilidad oca-sionó el daño y que ésta era conocida por el demandado, o que debió conocerla. Admor. F.S.E. v. Almacén Ramón Rosa, supra.
Por su parte, le corresponde a los tribunales de primera instancia evaluar la prueba presentada y determinar en cada caso si (por preponderancia de la prueba) existía una condición peligrosa y si ésta era del conocimiento del dueño del establecimiento. Admor. F.S.E. v. Almacén Ramón Rosa, supra. Véase Cotto v. C.M. Ins. Co., supra.
A poco se examina la sentencia del TPI se observará que la responsabilidad impuesta a la parte recurrida se funda en el incumplimiento de su deber de previsión. En otras palabras, el TPI concluyó que K-mart incumplió con su de-ber legal de mantener unas condiciones de seguridad razo-nables en su establecimiento y de prever que dichas condi-ciones tenían un alto potencial de causarle daño a sus clientes. Asimismo, K-mart actuó negligentemente al per-mitir que el personal de su tienda colocase unas cajas lle-nas de mercancía, en estibas, en el mismo medio de qn corredor entre dos (2) estantes, por donde transitaban dia-riamente cientos de sus clientes y en plena época navideña. Ciertamente ello constituía una condición peli-grosa que K-mart conocía, o debió conocer, y que previsi-blemente pudo ocasionar daños a sus clientes, como en efecto ocurrió. A más de esto, incumplió con su deber *520cuando no tomó medidas provisionales de protección para evitar que las cajas, por acción de otras personas o por su propio peso o desbalance, se cayeran y causaran daño a sus clientes.
Esa fue precisamente la razón por la cual el TPI le im-puso responsabilidad a K-mart. Así surge claramente de su sentencia.(7) La condición peligrosa creada por K-mart den-tro de su establecimiento en un área designada para el flujo de clientes fue la causa eficiente y próxima del acci-dente que ocasionó los daños a la parte demandante.
No surge de la sentencia indicio alguno de pasión, prejuicio, parcialidad o error manifiesto; por lo tanto, debemos abstenernos de intervenir con la apreciación hecha por dicho tribunal. Rolón v. Charlie Car Rental, Inc., 148 D.P.R. 420 (1999); Pueblo v. Maisonave Rodríguez, 129 D.P.R. 49 (1991); Pueblo v. Cabán Torres, 117 D.P.R. 645, 654 (1986); Pueblo v. De Jesús Rivera, 113 D.P.R. 817, 826 (1983); Pueblo v. Turner Goodman, 110 D.P.R. 734, 738 (1981).
IV
Por último, el TCA concluyó en su sentencia que el foro de instancia resolvió que K-mart es responsable de los da-ños ocasionados a la peticionaria, a base de la aplicación de la doctrina res ipsa loquitur, y que debido a nuestra decisión en el caso Admor. F.S.E. v. Almacén Ramón Rosa, supra, donde invalidamos el uso de dicha doctrina en nuestra jurisdicción, dicho fallo de instancia no puede justificarse. En consecuencia, el TCA desestimó la demanda, resol-viendo que K-mart no fue negligente, ya que la parte de-mandante, aquí peticionaria, nunca logró demostrar la causa por la cual se cayeron las cajas que le causaron el daño. Erró el TCA al así resolver.
*521Sabido es que, como regla general, en un caso de daños y perjuicios donde se alegue haber sufrido daños como consecuencia de la negligencia de la parte demandada, el peso de la prueba respecto a dicha alegada negligencia le corresponde a la parte actora. Matos v. Adm. Servs. Médicos de P.R., 118 D.P.R. 567 (1987); Vaquería Garrochales, Inc. v. A.P.P.R., 106 D.P.R. 799 (1978); Irizarry v. A.F.F., 93 D.P.R. 416 (1966); Morales Mejias v. Met. Pack. & Ware. Co., 86 D.P.R. 3 (1962).
En materia de responsabilidad civil extracontractual, el hecho productor del daño nunca se presume. Así pues, la mera ocurrencia de un accidente, sin más, no puede cons-tituir prueba concluyente demostrativa de conducta lesiva antijurídica de la parte demandada, elemento indispensable para engendrar responsabilidad. J. Santos Briz, en M. Albaladejo, Comentarios al Código Civil y compilaciones forales, Madrid, Ed. Rev. Der. Privado, 1984, T. XXIV, pág. 104. Véase, además, W.P. Keeton, Prosser and Keeton on Torts, Sec. 39, págs. 242-262 (5ta ed. 1984). Por lo tanto, quien alegadamente sufre un daño por la negligencia de otro tiene “la obligación de poner al tribunal en condiciones de poder hacer una determinación clara y específica sobre negligencia mediante la presentación de prueba a esos efectos”. Cotto v. C.M. Ins. Co., supra, pág. 651.
Por su parte, en Admor. F.S.E. v. Almacén Ramón Rosa, supra, resolvimos desautorizar el uso de la doctrina res ipsa loquitur en nuestra jurisdicción. Empero, fuimos enfáticos al indicar que su ausencia no crearía un vacío en nuestro derecho. Además, fuimos precisos al indicar que su invalidación de modo alguno significa que un demandante tiene el deber de probar la negligencia con prueba directa en todos los casos. Lo contrario ciertamente supondría un absurdo.
Es norma establecida en nuestra jurisdicción que cual-quier hecho en controversia es susceptible de ser demos-trado no tan sólo mediante evidencia directa, sino con evi-*522dencia indirecta o circunstancial, es decir, con aquella evidencia que tienda a demostrar el hecho en controversia probando otro distinto, del cual —en unión a otros hechos ya establecidos— pueda hacerse una inferencia razonable que, a su vez, permita hacer una determinación conclusiva de cuáles son los hechos ciertos del caso. Regla 10(H) de Evidencia, 32 L.P.R.A. Ap. IV; E.L. Chiesa, Tratado de Derecho Probatorio, República Dominicana, Ed. Corripio, 1998, T. II, pág. 1239; Admor. F.S.E. v. Almacén Ramón Rosa, supra. Inclusive, hemos insistido en múltiples oca-siones que la prueba o evidencia circunstancial es intrínse-camente igual a la prueba directa. Pueblo v. Pagán, Ortiz, 130 D.P.R. 470, 479 (1992); Pueblo v. López Rodríguez, 118 D.P.R. 515 (1987); Pueblo v. Rivera Rivera, 117 D.P.R. 283 (1986). Véase, además, Chiesa, op. cit., pág. 1238.
En resumen, en nuestra jurisdicción está claramente permitido probar la negligencia mediante prueba circuns-tancial en los casos de daños y perjuicios, al igual que en otros casos. Admor. F.S.E. v. Almacén Ramón Rosa, supra. Desde luego, al considerar cualquier prueba circunstan-cial, los tribunales deben esforzarse por distinguir entre aquella que constituya mera conjetura y aquella que les permita hacer una inferencia razonable de negligencia. Íd.; Ortiz Torres v. K & A Developers, Inc., 136 D.P.R. 192, 200 (1994); Vda. de Delgado v. Boston Ins. Co., 99 D.P.R. 714, 724 (1971).
En el caso de autos, si bien es cierto que el foro de ins-tancia incluyó en su sentencia un breve análisis acerca de la aplicabilidad de la doctrina res ipsa loquitur, resulta evidente que lo hizo con el objetivo de justificar su fallo con un argumento alterno.(8) Asimismo, estamos plenamente convencidos de que —tal como surge de la sentencia del TPI— quedó demostrada la negligencia de K-mart por ésta *523haber creado una condición peligrosa en su tienda y por no haber tomado medidas de precaución para la protección de sus clientes, lo cual resultó en el daño sufrido por la parte peticionaria. Incumplió con su deber y, por lo tanto, pro-cede imponerle responsabilidad. Cotto v. C.M. Ins. Co., supra.
En vista de lo anterior, se dictará sentencia para revocar la sentencia emitida por el Tribunal de Circuito de Apela-ciones de 31 de octubre de 2000 y se deja en vigor la dictada por el Tribunal de Primera Instancia el 25 de febrero de 2000.
La Juez Asociada Señora Naveira de Rodón y el Juez Asociado Señor Fuster Berlingeri concurrieron sin opinión escrita.

(1) Determinaciones de hechos, conclusiones de derecho y sentencia del Tribunal de Primera Instancia (TPI) Núm. 14, Apéndice, pág. 40.


(2) El foro de instancia expresó que:
“Los hechos de este caso ocurren durante el período prenavideño, razón por la cual la tienda sería frecuentada por un número mayor de clientes. La misma se encontraba repleta de mercancía, la cual hubo que acomodar hasta en los pasillos destinados al tránsito de los clientes. El deber jurídico de K-Mart era mantener un lugar seguro para sus clientes invitados y cerciorarse de no crear condiciones peli-grosas que, por su naturaleza, pudieran causar daños a cualquier persona. La prueba demostró que personal de K-mart acomodó en estibas, en el medio de un *515pasillo dentro del área destinada a los clientes, unas cajas de 2 a 3 pies de alto cada una, con mercancía dentro de ellas, sin tomar otras precauciones para evitar que las cajas, por acción de otra persona o por su propio peso y desbalance se cayeran, como sería amarrarlas, o poner algún rótulo advirtiendo de su peligrosidad o para que no fueran tocadas o para que se pidiera ayuda en caso de que alguien interesara algo de alguna de esas cajas.” Apéndice, págs. 44-45.


(3) La indemnización concedida se distribuyó de la siguiente manera: (1) a la codemandante, señora Colón González, la suma de $60,000 por los daños y angustias físicas y mentales ocasionadas por el accidente, más $5,200 por concepto de lucro cesante; (2) a su esposo la suma de $15,000 por concepto de sufrimientos y angustias mentales y (3) a la sociedad legal de gananciales la suma de $864.28 por concepto de los gastos incurridos en tratamientos médicos y medicamentos.


(4) Se archivó en autos una copia de la notificación de la sentencia el 20 de marzo de 2000.


(5) En dicho caso resolvimos abandonar la utilización de la doctrina de res ipsa loquitur en nuestra jurisdicción, por estimarla innecesaria. Indicamos que en todo caso de daños y peijuicios, será suficiente referirse al derecho positivo, es decir, al Art. 1802 del Código Civil, 31 L.P.R.A. sec. 5141, y a las Reglas de Evidencia de Puerto Rico, 32 L.P.R.A. Ap. IV.


(6) Apéndice, págs. 110-111.


(7) Apéndice, págs. 44-46.


(8) Véase Apéndice, págs. 46-47. Valga señalar, además, que a la fecha de la sentencia del TPI, aún no habíamos resuelto el caso Admor. F.S.E. v. Almacén Ramón Rosa, 151 D.P.R. 711 (2000).